            Case 1:20-cv-09683-LJL Document 33 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                8/2/2021
                                                                       :
ROBERTA ARNONE, aka THE NEIGHBORLY                                     :
NOTARY and NEIGHBORLY NOTARY, INC., a New :
York Corporation,                                                      :
                                                                       :      20-cv-9683 (LJL)
                                    Plaintiffs,                        :
                                                                       :          ORDER
                  -v-                                                  :
                                                                       :
ROXANNE SCOTT and THE NEIGHBORLY                                       :
NOTARY, LLC, an Ohio Registered Limited Liability                      :
Corporation, d/b/a THE NEIGHBORLY NOTARY,                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Parties are directed to appear for a telephonic conference on August 9, 2021 at 11:00 a.m.
Parties are directed to dial (888) 251-2909 and use access code 2123101.

        Because the parties have asked the Court to retain jurisdiction to enforce their agreement,
the settlement is a judicial document and therefore subject to a presumption of public access
under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). The parties have not
identified any factors that would overcome the presumption of access. See In re Sept. 11 Litig.,
723 F. Supp. 2d 526, 532-33 (S.D.N.Y. 2010) (unsealing settlement documents because “the
final settlement would be subject to ‘a proceeding in open court, and the document sought to be
acted upon by the judicial power . . . must become a public record.’”) (quoting United States v.
Glens Falls Newspapers, Inc., 160 F.3d 853, 867-57 (2d Cir. 1998)); see also Mercer Health &
Benefits LLC v. DiGregorio, 2018 WL 3559165, at *1 (S.D.N.Y. July 13, 2018) (directing the
parties to file their settlement agreement on the public docket with only redactions for “client
lists and any other information for which the parties can make a compelling showing of the need
for confidentiality”). Parties should be prepared to discuss the effect of these decisions on the
Court’s authority to retain jurisdiction to enforce the agreement.

        SO ORDERED.


Dated: August 2, 2021                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
